The State o




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2015

                                    No. 04-15-00513-CR

                                    Edward HOUSTON,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR7827
                      Honorable Kevin M. O'Connell, Judge Presiding

                                       ORDER
       On October 2, 2015, Richard B. Dulany Jr. filed a motion that included, inter alia, a
request to withdraw as appellate counsel. After this court received a designation of new lead
counsel from the Bexar County Public Defender’s Office, on October 8, 2015, we granted Mr.
Dulany’s motion to withdraw.
        On October 20, 2015, Mr. Dulany filed a motion to reconsider the order granting his
motion to withdraw. He notes that Appellant’s October 12, 2015 affidavit requests that Mr.
Dulany continue as Appellant’s court-appointed counsel. Mr. Dulany reurged his motion for this
court to remand this matter to the trial court for it to consider his motion.
        “‘A defendant does not have the right to choose appointed counsel . . . .’” Whitney v.
State, 396 S.W.3d 696, 700 (Tex. App.—Fort Worth 2013, pet. ref’d) (quoting Maes v. State,
275 S.W.3d 68, 71 (Tex. App.—San Antonio 2008, no pet.)). The Bexar County Public
Defender’s office has Appellant’s file and has indicated it will pursue the appeal.
       The motion for reconsideration is DENIED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court